Citation Nr: 1137817	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from May 1966 to October 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

By an August 2007 letter to the Veteran, sent to his private attorney, the RO notified him that he may be entitled compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  A VA Form 21-8940, application for increased compensation based on unemployabilty, was enclosed.  The Veteran did not reply with a completed application.  However, the RO assumed jurisdiction and denied the TDIU claim in the October 2007 rating decision.  The Veteran appealed the RO's decision to the Board.  

The Board issued a decision in May 2009, which denied the Veteran's TDIU claim. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision where the Board's May 2009 decision was vacated and the matter was remanded for further proceedings consistent with the Court's decision.  In turn, the appeal was returned to the Board for appropriate action.  

The matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is requested of him.  


REMAND

Reasons to Remand:  To afford the Veteran additional time to submit VA Form 21-8940 and schedule the Veteran for a VA examination

The Veteran is service connected for spinal stenosis at L3-4 and L4-5 with degenerative facet disease at L4-5 and L5-S1, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 40 percent disabling; depression and mood disorder, rated as 30 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably (zero percent) disabling.  His combined rating is 80 percent.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16 (a)(2010).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

The question of whether there is an inability to engage in substantial gainful activity must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

See Moore, 1 Vet. App. at 359.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-5 (1994).  

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a)(2010).  The Veteran in this case meets these requirements.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)(noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.61, 4.19 (2010).  

It is noted that the Veteran has not been afforded a VA examination to obtain a medical opinion as to whether the Veteran's service connected disabilities preclude him from maintaining substantially gainful employment.  He was afforded VA examinations in April 2007 to examine his feet, his heart, hypertension, his knees, the radiculopathy of his lower extremities, and his spine.  In all of these examination reports, it is noted that the Veteran was not employed and thus no opinions were advanced regarding the limitations that each specific service-connected disability had on the Veteran's employability.  However, in subsequent medical records dated in June 2007 and October 2007, the Veteran provided that he had been working on his farm.  In the June 2007 mental health clinic note, the Veteran provided that he still had problems with his back and knee pain and that he would "just do what [he could], and try not to overdo it" while working.  In an October 2007 mental health clinical note, the Veteran reported that his son helped with the farm by "doing all the hard work."  He also reported that the fact that his son was doing all the hard work was the reason he "kept trying" despite his back and knee pain.  

Specific information regarding the Veteran's employment has not been associated with the claims file.  In this regard, the Board notes that although the Veteran has reported that he works on his farm and his son was providing substantial assistance on the farm, the Veteran has not submitted a VA Form 21-8940 to establish the level of income that the Veteran earns or whether such employment would be considered a "protected environment."  There is insufficient information of record to make this determination.  Given the nature of this appeal, the RO should again contact the Veteran and ask him to provide a completed VA Form 21-8940 and/or additional evidence regarding his employment.  The Veteran is reminded that he must cooperate with VA's efforts to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

Furthermore, the VA examination reports do not reflect an accurate picture of the Veteran's functional and industrial impairment due to the Veteran's service-connected disabilities.  Specifically, the April 2007 VA examination reports indicate that the Veteran was not employed.  However, as provided above, subsequent medical evidence shows that the Veteran continued to work on his farm.  On remand, a VA examiner should furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a completed VA Form 21-8940 which describes his employment history and to submit evidence related to his employability.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  All necessary tests and studies should be conducted. 

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected disabilities.  The claims file must be provided to and reviewed by the examiner. 

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted. If the benefit sought is not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


